Fourth Court of Appeals
                                            San Antonio, Texas
                                                 November 20, 2018


                                                No. 04-15-00313-CR

                                               The STATE of Texas,
                                                    Appellant

                                                            v.

                                             James Burke JARREAU,
                                                    Appellee

                      From the 216th Judicial District Court, Gillespie County, Texas
                                          Trial Court No. 5552
                             Honorable N. Keith Williams, Judge Presiding

                                                      ORDER

Sitting:            Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Luz Elena D. Chapa, Justice1

       On November 15, 2018, appellee James Burke Jarreau filed a motion for rehearing. After
review, we DENY Jarreau’s motion for rehearing.

                                                            _____________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.

                                                            _____________________________
                                                            Keith E. Hottle,
                                                            Clerk of Court




1
    Justice Chapa dissents without opinion to the denial of rehearing without requesting a response.